Citation Nr: 0936064	
Decision Date: 09/23/09    Archive Date: 10/02/09	

DOCKET NO.  96-08 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

S. F. Sylvester, Counsel

INTRODUCTION

The Veteran served on active duty from June to August 1975, 
from November 1979 to May 1980, and from January 1987 to 
August 1990.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of December 1993 and June 1995 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.

In a rating decision of February 1995, the RO granted 
entitlement to service connection for a depressive neurosis, 
now classified as a dysthymic disorder/depressive neurosis, 
with a history of major depressive disorder.  Moreover, 
during the course of an RO hearing in October 1994, and in 
correspondence of that same date, the Veteran indicated that 
he was withdrawing from consideration the issue of 
entitlement to service connection for a personality disorder.  
Accordingly, both of those issues, which were formerly on 
appeal, are no longer before the Board.

This case was previously before the Board in September 2003 
and November 2006, on which occasions it was remanded for 
additional development.  The case is now, once more, before 
the Board for appellate review.


FINDING OF FACT

The evidentiary record does not support a diagnosis of 
posttraumatic stress disorder related to the Veteran's period 
or periods of active military service.


CONCLUSION OF LAW

Posttraumatic stress disorder was not incurred in or 
aggravated by active military service.  38 U.S.C.A. 
§§ 101(24), 106, 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.304(f) (2008).
REASONS AND BASES FOR FINDING AND CONCLUSION

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the Veteran's 
claims file, which includes:  his multiple contentions, 
including those raised during the course of an RO hearing in 
October 1994, as well as service treatment records, and 
voluminous VA treatment records and examination reports.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the Veteran's claims, and 
what the evidence in the claims file shows, or fails to show, 
with respect to those claims.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 
Vet. App. 122, 128-30 (2000).

The Veteran in this case seeks service connection for 
posttraumatic stress disorder.  He is already in receipt of 
service connection for dysthymic disorder and a total 
disability rating due to individual unemployability.  In 
pertinent part, it is contended that, during the Veteran's 
period of service from January 1987 to August 1990, he was 
subjected to intense and repeated harassment by his superior 
noncommissioned officers and fellow service members, 
consisting, in part, of being forced to endure shifts from 24 
to 72 hours without relief, as well as being forced to 
"police up" cigarette butts in the middle of the night, weed 
various grassy areas "by flashlight," also in the middle of 
the night, and, on at least one occasion, "low crawl" across 
a busy public road at night.

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Service connection may also be granted for 
any disability resulting from disease or injury incurred in 
or aggravated while performing active duty for training, or 
injury incurred or aggravated while performing inactive duty 
training.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131 (West 
2002).  Finally, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303 (2008).

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) competent evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Applying the more liberal formulation now in effect, service 
connection for posttraumatic stress disorder requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an inservice stressor, 
and credible supporting evidence that the claimed inservice 
stressor actually occurred.  38 C.F.R. § 3.304(f) (2008).  
However, if the claimed stressor is not combat-related, and 
posttraumatic stress disorder has not been diagnosed in 
service, the Veteran's lay testimony regarding the inservice 
stressor is insufficient, standing alone, to establish 
service connection, and must be corroborated by credible 
evidence.  Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); 
Duran v. Brown, 6 Vet. App. 283, 289 (1994).

Where a posttraumatic stress disorder claim is based on an 
inservice personal assault (or, as in this case, repeated 
harassment), evidence from sources other than the Veteran's 
service records may corroborate the Veteran's account of the 
stressor incident.  Examples of such evidence include, but 
are not limited to:  records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or test 
for sexually transmitted disease; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence which may be found in the 
sources.  Examples of behavior changes which might constitute 
credible evidence of a stressor include, but are not limited 
to:  a request for a transfer to another military duty 
assignment, deterioration in work performance; substance 
abuse, episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavioral changes.  38 C.F.R. § 3.304(f) (2008).

As regards the Veteran's claim, pertinent evidence of record 
is to the effect that, while in service, the Veteran served 
as a track vehicle mechanic/repairman.  A portion of the 
Veteran's service was in the Republic of Germany.  The sole 
award and/or commendation given the Veteran during his period 
or periods of active military service consisted of the Army 
Service Ribbon/Expert Marksmanship Rifle Badge for the M-16.

Service treatment records from the Veteran's initial period 
of active service, that is, the period from June to August 
1975, reveal that, at the time of a service entrance 
examination in June 1975, the Veteran gave a history of 
having run away from home on three occasions during the years 
1974 and 1975, as well as violating a curfew in 1975.  On 
referral to the mental health clinic, it was noted that the 
Veteran had no psychiatric complaints or history of 
psychiatric treatment.  Nor was there any history of drug 
abuse.  At the time of service entrance, no pertinent 
diagnosis was noted.

At the time of a service entrance examination in July 1986 
(prior to the Veteran's second period of active military 
service), it was once again noted that, in 1975, the Veteran 
had run away from home.  Also noted was that the Veteran had 
been found guilty of theft in 1975, but that the charges had 
been dismissed.  A psychiatric evaluation conducted as part 
of the Veteran's service entrance examination was within 
normal limits, and no pertinent diagnosis was noted.

In late February 1990, the Veteran was heard to complain that 
he was "going to hurt someone (i.e., a German)."  The Veteran 
described pervasive anger without any specific target, and 
indicated that he was becoming "more and more aggressive" in 
his driving, to the point of becoming erratic.  
Significantly, as a result of that behavior, the Veteran's 
commanding officer had reportedly demanded his drivers' 
permit.  The Veteran additionally described being hit by a 
German, dislocating his shoulder and rupturing his eardrum.  
The Veteran described anger at being unable to get an 
education, or to travel and see Germany.  According to the 
Veteran, he "felt rejected," and wished that he had been sent 
to Panama.

On mental status examination, the Veteran was described as 
intense with a blunted and serious demeanor.  The Veteran 
described his goal as "getting even" with the Germans, and 
"reprogramming the missiles to blow up Germany."  At the time 
of evaluation, the Veteran denied any physical encounters, 
fights, or spousal abuse, or any problems with the police.  
His mood was angry, as was his affect, though there was no 
evidence of any hallucinations or delusions.  According to 
the examiner, mild grandiosity was reflected in the Veteran's 
statements.  The clinical impression was of an adjustment 
disorder with mixed emotional features; rule out explosive 
disorder/explosive personality or intermittent explosive 
disorder; rule out cyclothymia or manic disorder; and danger 
to self and others, specifically, as evidenced by erratic 
driving.

Additional inservice records dating from a period of 
observation and evaluation in late February 1990 disclose 
that, at the time of admission, the Veteran stated that he 
hated Germany, and that "it should be nuked."  When further 
questioned, the Veteran indicated that he feared a loss of 
control, and that he had been treated for "violent behavior" 
since the age of 17.  The Veteran described his current 
stresses as "job failure," and an inability to succeed, as 
well as financial problems.  Also noted was unhappiness with 
his assignment/job.  When further questioned, the Veteran 
denied any problems with harassment, stating that he "didn't 
know anything about that."  Regarding his erratic driving, 
the Veteran would state only that he was "driving like the 
Germans drive."  When questioned regarding his life prior to 
service, the Veteran stated that he had received psychiatric 
treatment when he was 17 years old.  Reportedly, at that 
time, the Veteran had beat up two policemen, and stabbed one 
of them.  The Veteran was described as angry and hostile, 
with homicidal tendencies towards any German.  Also noted was 
that the Veteran placed the blame for his hostility on the 
hate he felt for his mother, and the way he was abused during 
his childhood.

Somewhat later, the Veteran was questioned regarding other 
stressors.  At that time, he indicated that he was having 
"marital problems" because his wife had put on a large amount 
of weight since their marriage.  According to the Veteran, 
his wife's cooking was high in calories, and caused both him 
and her to put on a lot of weight.  When further questioned, 
the Veteran agreed that there were other issues in his 
marriage, for which he felt marriage counseling might be 
helpful.  Also noted was that the Veteran had been 
experiencing work-related stresses, and had a poor rapport 
with his colonel.  The Veteran admitted to a short temper, 
but stated that he felt that it was due to the pain he was 
experiencing prior to his (shoulder) surgery.  Also noted 
were other adjustment problems during basic training, which 
resembled for the most part a litany of asocial-like 
behaviors and associations from adolescence.

In a summary of hospitalization dated in early March 1990, it 
was noted that the Veteran had been admitted for a three-day 
period of psychiatric evaluation for his anger, frustration, 
and aggressive behavior.  At the time of admission, the 
Veteran gave a history of marital conflicts and anger toward 
the host country (i.e., Germany).  Reportedly, the Veteran's 
drivers' license had been taken by his commander.  During the 
Veteran's hospitalization, he appeared to calm down.  On 
mental status examination, the Veteran was described as 
cooperative.  His speech was spontaneous, and both coherent 
and relevant.  When questioned, the Veteran denied alcohol 
abuse, and similarly denied suicidal and homicidal ideation 
or intent.  Insight and judgment, however, were described as 
"not improved."  The pertinent diagnoses noted at the time of 
discharge were minimal marital problems; intermittent 
explosive disorder; and personality disorder (immature, 
impulsive, and passive aggressive).

Records of inservice counseling covering the period from May 
1989 to March 1990 reveal that the Veteran was counseled 
during that time by his superiors for the unacceptable 
appearance of his uniform, and poor performance on the job.  
Also noted was that the Veteran's military drivers' license 
was being suspended due to his lack of judgment in operating 
his own private motor vehicle.

Pertinent evidence of record is to the effect that the 
Veteran underwent a Physical Evaluation Board in July 1990 
for his (now service-connected) right shoulder disability.  
Significantly, at the time of that medical board, no 
psychiatric disorder was in evidence.

VA outpatient treatment records covering the period from 
November 1990 to February 1992 show treatment during that 
time for what was described as "depression," and a 
longstanding past history of a personality disorder.

A VA outpatient treatment record dated in mid-July 1992 
discloses that, at that time, the Veteran called the local 
mental health clinic wanting to be seen for "severe stress 
and anxiety," as well as an "impulse to harm others."  
According to the Veteran, his current stressors consisted of 
a conflict with some neighbors whom he accused of being a 
"drug gang," who had reportedly harassed him, threatened his 
family and vandalized his property.  When questioned 
regarding his prior service, the Veteran indicated that, in 
the late seventies and early eighties, he had undergone a 
"terrorist attack," resulting in injury to his shoulder.  
Also noted was that, in February 1990, in Germany, he had 
required four hospitalizations for "posttraumatic stress 
disorder."

VA outpatient treatment records covering the period from 
January 1993 to September 1994 show treatment during that 
time for what was described as a dysthymic disorder, and a 
borderline mixed personality disorder.  

Following a VA social and industrial survey in August 1993, 
which survey involved a full review of the Veteran's claims 
folder and medical records, as well as evaluation of the 
Veteran, it was the feeling of the examiner that the Veteran 
solicited, and perhaps enjoyed, strife and conflict, whether 
it be within his family, the neighborhood, or the world.  The 
Veteran spoke with bitterness of the way the Army mistreated 
him and his family, and indicated that the harassment in 
question was not justified by his conduct, which he 
considered to be "only mildly provocative."  However, the 
examiner suspected that the Veteran had the ability to 
manipulate others into showing their worst sides, and then 
using their perceived mistreatment of him as an excuse to 
martyr himself.  According to the examining social worker, 
the initial diagnosis was passive-aggressive personality.  
However, as the interview progressed, he was increasingly 
persuaded that the Veteran might, in fact, have a borderline 
personality disorder.  Also suspected was that the Veteran 
might be experiencing post-traumatic stress disorder symptoms 
which were "probably appropriate" considering his military 
experiences.

At the time of a VA psychiatric examination for compensation 
purposes in August 1993, it was noted that the Veteran's 
claims folder, medical records, and service medical records, 
as well as a social and industrial survey, were available, 
and had been reviewed.  The Veteran's history and complaints 
were once again recounted, with the Veteran indicating that, 
while a child, he had received frequent beatings from his 
stepmother.  Reportedly, on one occasion, his stepmother had 
"taken a broom handle to him," but he grabbed it from her, 
and hit her back.  According to the Veteran, following that 
incident, he was sent to juvenile hall with the description 
that he was "a violent and incorrigible child."

On mental status examination, the Veteran related to the 
examiner in a superficially correct fashion.  However, an 
unhappy scowl could be seen on his face, and his demeanor 
suggested both resentment and underlying hostility.  
According to the examiner, posttraumatic stress disorder was 
not diagnosed and certainly not supported either by a 
symptomatic profile or a traumatic catastrophic stressor.  
Rather, it was clear that the Veteran had embraced the Army 
as his hope for a "family" where he would do well, be 
wanted, and be successful.  However, when the sustaining 
fantasy began to unravel, the collapse of the Veteran's 
defense mechanisms was precipitous, and his depression broke 
through.  The pertinent diagnoses noted at the time of 
examination were of a depressive neurosis (possibly evolving 
later to major depression, and for which service connection 
is currently in effect); and personality disorder, not 
otherwise specified, with borderline traits.

VA outpatient treatment records covering the period from 
January to November 1995 show treatment during that time for 
what was described as depression, a dysthymic disorder, and a 
borderline antisocial personality disorder.

At the time of a subsequent VA psychiatric examination in 
April 1995, it was once again noted that the Veteran's claims 
folder was available, and had been reviewed.  When 
questioned, the Veteran stated that, in February 1990, while 
in service, he was hospitalized in a psychiatric hospital 
"for symptoms of posttraumatic stress disorder" for a period 
of 10 days.  On mental status examination, the Veteran was 
described as somewhat guarded and defensive, with an affect 
which was slightly restricted.  His thought processes were 
linear and sequential, though his thought content was 
negative for psychotic symptomatology.  At the time of 
examination, the Veteran was alert and well oriented, with no 
evidence of any cognitive deficit.  According to the 
examiner, considering the length of time that the Veteran had 
felt depressed, the lability of his mood on a day-to-day 
basis, his ability to function in school and make good 
grades, and his ability to have a relationship, it was his 
impression that the Veteran did not meet the criteria for 
major depression, but rather, for dysthymia.  Moreover, 
though the veteran might have suffered some mental trauma 
while in service, given his long history of a dysfunctional 
lifestyle, his current mood appeared to be more of a 
"longstanding problem."

Following a VA social and industrial survey in April 1995, it 
was the opinion of the evaluating social worker that the 
Veteran was evidencing depression, which appeared to be 
intrusive and limiting.  However, the source of that 
depression appeared to be the Veteran's immaturity and 
solitary ruminating regarding the injustices of the past, 
with an abusive, psychologically damaging childhood "just 
below the surface."

Following a VA subsequent VA social and industrial survey in 
early December 1995, it was the opinion of the evaluating 
social worker that the Veteran continued to experience 
depression, isolation, and some sleep disturbance.  Also 
noted was a continuing distrust for people, resulting in 
limited friendships, and the Veteran spending the majority of 
his time at home.  While the Veteran had recently completed 
an Associate's Degree, and was currently attempting to look 
for work, he did have some ambivalent feelings regarding his 
ability to work with other people.  According to the 
evaluating social worker, the Veteran continued to be 
handicapped by his neurosis.

At the time of a VA psychiatric examination for compensation 
purposes, also conducted in early December 1995, it was noted 
that the Veteran's claims folder and medical records were 
available, and had been reviewed.  Following examination, it 
was the opinion of the examiner that the Veteran met the 
criteria for a major depressive episode.  This was to say 
that his mood was consistently down, and he had all of the 
vegetative symptoms of depression.  Nonetheless, the Veteran 
had been able to continue to function in an academic 
environment.  According to the examiner, there were probably 
some personality traits which likely contributed to and 
exacerbated the Veteran's clinical picture.  However, at the 
present time, the Veteran was most accurately described as 
moderately impaired from symptoms of major depression.  The 
pertinent diagnoses noted were major depressive episode, and 
mixed personality traits.

VA outpatient treatment records covering the period from 
February to October 1996 show treatment during that time for 
a depressive/dysthymic disorder, as well as a borderline 
antisocial personality disorder.

In a report of a VA counseling psychologist received in mid-
December 1997, it was noted that the Veteran displayed 
significantly elevated scores on two of the posttraumatic 
stress disorder scales of the MMPI-II.

At the time of a subsequent VA psychiatric examination in 
January 1998, it was noted that the Veteran's extensive two-
volume claims folder, as well as a recent social and 
industrial survey, were available, and had been reviewed.  
According to the examining psychologist, recently, a 
counseling psychologist in the vocational rehabilitation 
division of the VA Regional Office in Portland, Oregon, had 
indicated, in a December 1997 letter, that "(he was) of the 
opinion that the Veteran was unemployable for at least the 
next six months in great part due to unresolved issues from 
his military separation which had led him to be 
interpersonally excessively competitive, aggressive, and 
hostile."  Reportedly, this vocational rehabilitation 
psychologist had performed psychological testing, and the 
Veteran's personality test results showed significantly high 
scores on the two post-traumatic stress disorder and MMPI 
subscales.

When questioned during the course of evaluation, the Veteran 
indicated that he had been "severely harassed" prior to his 
discharge from the Army.  More specifically, the veteran gave 
examples of having to work a 48-hour shift with only a 12-
hour break prior to the next 48-hour shift, in addition to 
working 72 hour shifts with only a 4-hour break in between 
shifts.  According to the Veteran, as a result of this 
harassment, he "ended up in a mental ward for four days."  
The Veteran believed that the sleep deprivation and 
harassment which he encountered in 1998 while in West Germany 
caused him to suffer from posttraumatic stress disorder 
symptoms.

Following examination, it was the opinion of the examiner 
that the Veteran was severely socially and industrially 
impaired as a result of symptoms consistent with the 
diagnosis of posttraumatic stress disorder.  According to the 
examiner, the Veteran did not appear to suffer from either a 
dysthymic disorder or major depressive disorder.  Following 
examination, the pertinent diagnoses noted were posttraumatic 
stress disorder, history of major depressive disorder, 
currently in remission, and recent alcohol abuse.

VA outpatient treatment records covering the period from 
February 1998 to July 2000 show treatment during that time 
for dysthymia, a borderline personality disorder, and 
posttraumatic stress disorder.

In correspondence of early June 2000, a VA staff psychiatrist 
wrote that the Veteran was her patient at the Portland VA 
Mental Health Clinic, and that he suffered from dysthymic 
disorder, a borderline personality disorder, and "symptoms" 
of posttraumatic stress disorder.  According to the VA staff 
psychiatrist, the Veteran had chronic problems with 
depression, irritability, anger control, and intermittent 
thoughts of harming himself or others, which, to a large 
extent, were directly related to his dysthymic disorder, for 
which service connection was currently in effect.

At the time of a recent VA psychiatric examination in October 
2000, it was once again noted that the Veteran's claims 
folder was available, and had been reviewed.  Further noted 
was that the Veteran had repeatedly been diagnosed with an 
affective disorder and personality disorder "in serial 
evaluations."  Reportedly, following a compensation and 
pension examination in January 1998, the Veteran received a 
diagnosis of posttraumatic stress disorder and not depressive 
disorder.  However, it appeared that the diagnosis of 
posttraumatic stress disorder had been based on an allegedly 
traumatic incident in which the Veteran had worked 72 to 48-
hour shifts without a break, and forced to crawl across a 
dark highway at night.  According to the examiner, these 
events did not reach to the level of severity necessary for a 
posttraumatic stress disorder diagnosis.  Moreover, the 
Veteran's treating psychiatrist had consistently diagnosed 
him with dysthymia and a borderline personality disorder.  
While that psychiatrist had described the Veteran as 
suffering from posttraumatic stress disorder "traits" in 
several of her treatment notes, she had not, in fact, 
provided any rationale for that impression.  In fact, the 
Veteran himself suggested that his treating psychiatrist had 
not diagnosed him with "full post-traumatic stress disorder."  
Rather, according to the Veteran, that psychiatrist had 
indicated that he had "posttraumatic stress disorder-like 
symptoms," being unwilling to go so far as to say he had 
posttraumatic stress disorder.  The pertinent diagnoses noted 
following psychiatric examination were dysthymia, and 
borderline personality disorder.  According to the examiner, 
the Veteran had previously been described as suffering from a 
personality disorder, which appeared to be his primary 
vocational impediment.

Based on the aforementioned, it is clear that the Veteran's 
life prior to his entry upon active service was anything but 
"normal" and, in fact, bordered on the chaotic.  
Significantly, following the aforementioned VA social and 
industrial survey in April 1995, it was the opinion of the 
evaluating social worker that the source of the Veteran's 
depression was his immaturity, as well as "solitary 
ruminating about...injustices of the past, with an abusive, 
psychologically damaging childhood just below the surface."  
While it is true that, during the Veteran's third period of 
active service, which is to say, the period extending from 
January 1987 to August 1990, he was hospitalized for a period 
of observation and evaluation, he did not, in fact, receive a 
diagnosis of posttraumatic stress disorder at that time.  
Moreover, while it is true that, during that third period of 
service, the Veteran was counseled by his supervisors for 
problems involving his work habits, his erratic driving, and 
the appearance of his uniform, there is absolutely no 
indication that, at any time during the Veteran's period or 
periods of active military service, he was exposed to the 
harassment he claims is responsible for his posttraumatic 
stress disorder.  In point of fact, while hospitalized, the 
Veteran specifically denied any problems "about personal 
harassment."  Rather, the Veteran's problems appeared to 
revolve about various marital conflicts, as well as job 
dissatisfaction, and an intense dislike for both his host 
country and its inhabitants (Germany and Germans).

Significantly, the earliest clinical indication of the 
presence of a posttraumatic stress disorder is revealed by a 
report of a VA psychiatric examination conducted in January 
1998, almost eight years following the Veteran's discharge 
from service, at which time the examining psychologist 
described the Veteran as suffering from "severe social and 
industrial impairment" as a result of symptoms attributable 
to posttraumatic stress disorder.  That diagnosis, however, 
appears to be based in large part upon the Veteran's history 
of his inservice stressors, none of which have been (or for 
that matter, can be) verified.  More specifically, based on a 
review of available service treatment and personnel records, 
there is absolutely no indication that at any time during the 
Veteran's period or periods of active military service, he 
was forced to endure 48 or 72-hour shifts, or "low crawl" 
across a public thoroughfare in the dark.

The Board acknowledges that, at the time of the 
aforementioned VA examination, and on various other 
occasions, the Veteran has received a diagnosis of 
posttraumatic stress disorder.  However, his own treating VA 
psychiatrist has chosen not to give him that diagnosis, 
confining her diagnosis rather to "symptoms" of posttraumatic 
stress disorder.  Moreover, at the time of a recent VA 
psychiatric examination in October 2000, the examiner was of 
the opinion that the Veteran's reported stressors regarding 
his working 48 and 72-hour shifts, and crawling across a dark 
highway did not appear to reach the level of severity 
necessary for a posttraumatic stress disorder diagnosis.

As noted above, a grant of service connection for post-
traumatic stress disorder requires not only medical evidence 
diagnosing the condition, but a link, established by medical 
evidence, between current symptoms and an inservice stressor, 
and credible supporting evidence that the claimed inservice 
stressor actually occurred.  In the case at hand, there 
simply exists no evidence that the various stressors claimed 
by the Veteran to have been the source of his post-traumatic 
stress disorder actually occurred.  Under the circumstances, 
the aforementioned diagnoses linking the Veteran's claimed 
posttraumatic stress disorder to his period or periods of 
active military service lack credibility.  Accordingly, 
service connection for post-traumatic stress disorder must be 
denied.

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must (1) inform the 
Veteran about the information and evidence not of record that 
is necessary to substantiate a claim; (2) inform the Veteran 
about the information and evidence that VA will seek to 
provide; and (3) inform the Veteran about the information and 
evidence he is expected to provide.

In the case at hand, the Board finds that the VCAA notice 
requirements have been satisfied by correspondence dated in 
May 2004 and December 2005, as well as in December 2008.  In 
those letters, VA informed the Veteran that, in order to 
substantiate his claim for service connection, the evidence 
needed to show that he had a current disability, a disease or 
injury in service, and evidence of a nexus between the 
postservice disability and the disease or injury in service, 
which was usually shown by medical records and medical 
opinions.  The Board notes that, in Sanders v. Nicholson, 487 
F.3d 881 (2007), the United States Court of Appeals for the 
Federal Circuit held that any error in VCAA notice should be 
presumed prejudicial, and that VA must bear the burden of 
proving that such an error did not cause harm.  However, the 
U.S. Supreme Court recently reversed that decision, finding 
it unlawful in light of 38 C.F.R. § 7261(b)(2) which provides 
that, in conducting a review of the decision of the Board, a 
court shall take due account of the rule of prejudicial 
error.  The Supreme Court in essence held that, with the 
exception of cases in which VA has failed to meet the first 
requirement of 38 C.F.R. § 3.159(b) by not informing the 
claimant of the information and evidence necessary to 
substantiate his claim, the burden in proving harmful error 
must rest with the party raising the issue.  Further noted 
was that the Federal Circuit's presumption of prejudicial 
error imposed an unreasonable evidentiary burden upon VA, and 
encouraged abuse of the judicial process, leaving the Supreme 
Court to conclude that determinations on the issue of 
harmless error must be made on a case-by-case basis.  See 
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

With regard to the aforementioned, it is clear that the 
Veteran had a full understanding of the elements required to 
prevail on his claim.  Moreover, neither the Veteran nor his 
representative has raised allegations of prejudice resulting 
from error on the part of VA.  See Shinseki, supra.; see also 
Goodwin v. Peake, 22 Vet. App. 128 (2008).

As to informing the Veteran of which information and evidence 
he was to provide to VA, and which information and evidence 
VA would attempt to obtain on his behalf, VA informed him 
that it had a duty to obtain any records held by any Federal 
agency.  It also informed him that, on his behalf, VA would 
make reasonable efforts to obtain records which were not held 
by a Federal agency, such as records from private doctors and 
hospitals.  Finally, the RO informed the Veteran that he 
could obtain private records himself and submit them to VA.  

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In that regard, in 
connection with the current appeal, VA has obtained the 
Veteran's service treatment records, as well as both VA and 
private treatment records and examination reports.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).
ORDER

Service connection for posttraumatic stress disorder is 
denied.






	                        
____________________________________________
	Leonard J. Vecchiollo 
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


